EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Needham Boddie on 08/03/2021.

Election/Restrictions
Claims 1, and 4-6 are allowable. The restriction requirement between Groups I-III and Species 1-6, as set forth in the Office action mailed on 03/15/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/15/2019 is withdrawn. Claims 1-14 and 16, directed to the non-elected embodiments of a cell sector radio assembly and a shipping assembly, with the various configurations identified in the species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows: 

Claim 1 (amended)
At line 3, after “the frame” delete [including a first vertical frame element and at least one equipment mount welded to the first vertical frame element] and insert:
--comprising:
	a first vertical frame element; 
	a second vertical frame element; 
	at least one equipment mount disposed between the first vertical frame element and the second vertical frame element, wherein the at least one equipment mount has an elongate top bar, an elongate bottom bar, and an elongate vertical web, wherein the vertical web comprises first and second portions welded to the top bar and third and fourth portions welded to the bottom bar, wherein the first and second portions are spaced apart from each other such that the vertical web has an upper free edge between the first and second portions, and wherein the third and fourth portions are spaced apart from each other such that the vertical web has a lower free edge between the third and 

At line 6, after “cellular radio” delete [,] and after “mounted on the” insert --at least one--.

Claim 2 (cancelled)

Claim 3 (cancelled)

Claim 4 (amended)
At line 2, after “a plurality of equipment mounts” delete [, and wherein the plurality of equipment mounts are disposed opposite each other on the first vertical frame element].

Claim 5 (amended)
At line 1, after “claim 1” insert --,--.
At line 2, after “unit mounted on” delete [one of the plurality of equipment mounts] and insert --the at least one equipment mount--.



Claim 6 (amended)
At line 2, after “a filter unit mounted on” delete [one of the plurality of equipment mounts] and insert --the at least one equipment mount--.

Claims 7-14 (cancelled)

Claim 15 (amended)
At line 12, after “free edge are parallel” insert -- and spaced apart by at least an opening in the vertical web--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to independent claim 15 regarding the limitation “the upper free edge and the lower free edge are parallel” overcomes the Dennes reference since the corresponding edges of the reference are not parallel. Furthermore, the updated search did not turn up any relevant references for a bracket or frame element with this particular design. In addition, the applicant amended claim 1 to include the subject matter of claim 15 so that the claim can be placed in better form for allowance and rejoined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633